Citation Nr: 0604394	
Decision Date: 02/15/06    Archive Date: 02/28/06	

DOCKET NO.  00-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
VARO in Philadelphia, Pennsylvania, that denied entitlement 
to service connection for the benefits sought.  The case was 
remanded by the Board for further development in October 
2004.  It has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeals.

2.  There is no competent medical evidence establishing a 
nexus between any current Meniere's syndrome and the 
veteran's active service.

3.  There is no competent medical evidence of a nexus between 
any current migraine headaches and the veteran's active 
service.  

4.  There is no showing of a causal relationship between 
either Meniere's syndrome and/or migraine headaches on the 
one hand and any service-connected disability on the other 
hand.


CONCLUSIONS OF LAW

1.  Meniere's syndrome was not incurred in or aggravated by 
active service and is not secondary to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).

2.  Migraine headaches were not incurred in or aggravated by 
active service, and are not shown to be secondary to service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2005).  The 
liberalizing provisions of the VCAA and its implementing 
regulations are applicable to the instant appeal.

The VCAA and its implementing regulations essentially 
eliminate the former threshold requirement that a claimant 
submit evidence of a well-grounded claim; they provide 
instead that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify a 
claimant and the claimant's representative of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of this notice, VA is to specifically 
inform the claimant and the representative of which portion, 
if any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  See also 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The record reflects that through various letters, the rating 
decision in June 1999, the February 2000 statement of the 
case and supplemental statements of the case as recently as 
August 2005, VA has informed the veteran of the evidence and 
information needed to substantiate the claims.  In letters 
dated as recently as December 2004 and February 2005, the 
veteran was informed how he could help and how VA could help 
him develop his claims.  He was also told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

With regard to the duty to assist, the undersigned notes that 
the veteran has been accorded various examinations by VA over 
the years.  Both private and VA medical records have been 
obtained and associated with the claims folder.  The case was 
previously remanded by the Board in October 2004 in order to 
accord the veteran specialty examinations for the purpose of 
obtaining an opinion as to the etiology of any current 
Meniere's syndrome and/or migraine headaches.  This was 
accomplished in April and June 2005.  There is no indication 
that there are any additional records outstanding that are 
not associated with the claims folder.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA required notice should 
generally be provided prior to an initial denial of a claim.  
In the instant case, the initial denial action by the agency 
of original jurisdiction came in 1999, a time prior to the 
enactment of the VCAA and its effective date of November 9, 
2000.  However, the undersigned believes that to the extent 
that VA has failed to comply with all the requirements of the 
VCAA, such error is harmless in this case.  The Board 
acknowledges that an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of the case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 102 (2005).  The Board finds that VA has met its 
required duties to notify and assist the veteran in the 
development of his claims.  Additional efforts to assist the 
veteran in accordance with the VCAA would not be reasonably 
likely to substantiate either claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that the veteran has a current disability 
resulting from an injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service does not 
adequately support it, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Sheddon v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to secondary connection there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Reiber v. Brown, 
7 Vet. App. 513 (1995); Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In evaluating a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet, App. 49, 57 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which event the claim must be denied.  See Gilbert, 1 Vet. 
App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Discussion

A review of the service medical records reveals that on one 
occasion in January 1974, complaints included dizziness.  The 
lungs were clear and there was no wheezing on examination.  
The veteran was evaluated at a service department medical 
facility in April 1975 with a diagnosis of a gunshot wound to 
the right great toe.  Physical examination at the time of 
admission in October 1974 was without reference to complaints 
or findings indicative of Meniere's syndrome and/or migraine 
headaches.  

VA audiometric examination several months following service 
discharge in July 1976 revealed that a review of the service 
medical records was silent as to any evidence of acoustic 
trauma.  Audiometric testing showed both tympanic membranes 
were intact, although the veteran reported that he had 
sustained a ruptured right tympanic membrane in service.  
Audiometric testing showed hearing loss in the right ear.  

By rating decision dated in September 1976, service 
connection for residuals of a gunshot wound to the right toe, 
scarring as a residual of a ruptured right tympanic membrane, 
and hearing loss in the right ear was granted.  
Noncompensable disability ratings were assigned for the 
residual scarring and for the hearing loss in the right ear.  

A general medical examination accorded the veteran by VA in 
April 1981 was without reference to Meniere's syndrome and/or 
migraine headaches.  Examination of the head, face, and neck 
at that time was normal.  Clinical examination of the ears 
was also recorded as normal.

Received in January 1999 was a claim for service connection 
for disabilities which included Meniere's disease and 
migraine headaches.  

The medical evidence of record includes a March 1986 
statement from a private physician who indicated that the 
veteran reported having had headaches for the past 10 years.  
The veteran complained they had become more frequent over the 
past six months.  The veteran stated the headaches had begun 
in 1976 while serving with the military police when he was 
struck on the left side of the head and was unconscious for 
several minutes.  Notation was made of no family history of 
migraine headaches.  The veteran gave a history of having 
left the service on a "disability injury incurred while 
working in the military police..." (The Board notes that the 
evidence of record actually discloses the veteran received an 
administrative discharge, with no reference in the available 
service medical or personnel records to the veteran having 
been struck on the head.)

The record also contains statements from David R. Tomazic, 
D.O.  He indicated in November 1988 that the veteran had been 
under his medical care for severe migraine headaches.  In a 
June 1998 statement, the osteopath reported the veteran had 
recently been diagnosed with Meniere's disease.  He added 
that he had seen the veteran on a fairly regular basis since 
1983 for a number of medical problems, including migraine 
headaches.  The osteopath did not provide an opinion as to 
the etiology of either the Meniere's disease or the veteran's 
migraine headaches.

Additional records include the report of a VA audiometric 
examination accorded the veteran in April 1999.  The 
veteran's medical records, his military service records, and 
claims folder were not available for review.  The veteran 
stated that he believed his hearing difficulties were mainly 
a result of Meniere's disease.  He reported that he sustained 
a perforation of the right tympanic membrane due to acoustic 
trauma around 1975.  He denied any other physical problems 
associated with hearing loss.  He reported that he had had no 
occupational or recreational or military noise exposure.  
Audiologic testing was conducted.  Tympanometry suggested 
normal middle ear function bilaterally.  Speech reception 
thresholds were in good agreement with the pure tone averages 
bilaterally.  It was the examiner's opinion that there was 
"no relationship between acoustic trauma/perforation of the 
tympanic membrane and Meniere's disease."

In a July 1999 statement the osteopath discussed the 
veteran's Meniere's disease.  He noted that the exact cause 
of the disease was uncertain, but he stated that in the 
veteran's case the symptoms "seem to have started after his 
history in the military with a loud explosion occurring near 
his head."  

Additional medical evidence of record reveals continuing 
treatment and evaluations of various problems, including 
headaches and Meniere's disease.

The additional medical evidence includes the report of a VA 
audiological disorders examination in April 2005.  It was 
indicated the purpose of the examination was to determine 
whether the veteran's current migraine headaches were the 
result of any inservice injury or disease.  The veteran again 
related that he was hit in the head during basic training.  
He claimed that he passed out due to stress and struck his 
head.  He claimed he was treated in the dispensary, although 
he was not hospitalized.  He also indicated that in 1974 a 
gun discharged next to his ear and broke his eardrum.  He 
further claimed that during his service he had headaches 
about 12 times a month.  He claimed he took aspirin for 
these.  He reported that he did not seek out a lot of medical 
attention for the headaches.  It was indicated that in the 
1990's he was diagnosed with Meniere's disease and was 
followed by ear, nose, and throat specialists.  Impressions 
were made of migraine headaches and Meniere's disease, by 
history.  It was noted the claims folder was present and 
reviewed by the examiner.  He stated that the veteran "has a 
clear history of migraine headaches, all documented since 
discharge."  However, the examiner added there was no 
evidence in the active duty records of migraine headaches.  

The veteran was also accorded an ear disease examination by 
VA in June 2005.  The examiner opined that the veteran's 
Meniere's disease was not the classical type.  He noted the 
classical type was usually associated with dizzy episodes 
that come and go with the patient being free of symptoms in 
between the episodes.  He indicated the only way to diagnose 
Meniere's disease was clinical, although an 
electrocochleography could be performed.  The examiner stated 
there was "no relation to his service to having Meniere 
disease."

Based on a longitudinal review of the evidence of record, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims of service connection for 
migraine headaches and/or Meniere's disease.  The veteran's 
osteopath, Dr. Tomazic, indicated in July 1999 that the exact 
cause of the Meniere's disease was uncertain, but he noted 
that, in the veteran's case, the symptoms seemed to have 
started after the veteran's involvement in a loud explosion 
in service that occurred near his head.  However, the service 
medical and personnel records that are available do not refer 
to any acoustic trauma having been sustained during service.  

The initial claim for the disabilities at issue was not made 
until the late 1990's, a time many years following service 
discharge.  A statement from the private physician referred 
to having treated the veteran only since the 1980's, still a 
time several years following service discharge.  There is a 
lack of continuity in the medical records that would support 
the claims.  The VA physician who conducted the neurological 
examination of the veteran in April 2005 indicated that the 
claims file had been reviewed.  The examiner noted there was 
no evidence in the active duty records for the presence of 
migraine headaches.  The post service medical evidence does 
not show the presence of migraine headaches for years 
following service discharge.  

With regard to Meniere's disease, the examiner who conducted 
the ear examination in June 2005 opined that there was no 
relationship between the veteran's Meniere's disease and his 
active service.  Neither physician indicated there was any 
secondary relationship between the development of either 
Meniere's disease and/or headaches on the one hand and the 
veteran's service-connected disorders on the other hand.  

As noted above, the veteran's own assertions, coming from an 
individual such as himself who is without medical training or 
expertise, that he has Meniere's disease and/or migraine 
headaches at the present time related to service or to 
service-connected disability does not constitute competent 
evidence.  See Espiritu v. Derwinski, 2 Vet App. 492, 495 
(1992).  (Medical diagnosis and causation involve medical 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  See also 38 C.F.R. 
§ 3.159(b)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinion).  Hence, the statements of record 
from the veteran are of no probative value.  Accordingly, the 





Board finds the preponderance of the evidence is against the 
claims for service connection.


ORDER

Service connection for migraine headaches is denied.

Service connection for Meniere's disease is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


